Undercofler, Presiding Justice.
Tony Forrest Stegall brings this appeal from the dismissal of his petition in the nature of habeas corpus by the trial court on the grounds of res judicata. In an earlier action, he had petitioned the court for change of the custody of his three minor children, which the trial court denied and we affirmed. Stegall v. Stegall, 238 Ga. 296 (232 SE2d 909) (1977). Since both a petition in the nature of habeas corpus and a petition for change of custody require a showing of a change in condition (Whitley v. Whitley, 232 Ga. 866 (209 SE2d 199) (1974)), and because no new evidence was presented, the trial court properly dismissed this habeas action. If the trial court is correct for any reason, it will be affirmed.

Judgment affirmed.


All the Justices concur.